Citation Nr: 1439653	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  07-24 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include Crohn's disease and irritable bowel syndrome (IBS), to include as secondary to the service-connected gastroesophageal reflux disease (GERD) or due to a medically unexplained chronic multi-symptom illness under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from September 1980 to September 1992 with active duty for training (ACDUTRA) from November 1980 to March 1981 and active service from September 1990 to June 1991.  He served in Southwest Asia from October 1990 to May 1991.

This matter comes before Board of Veterans' Appeals (Board) on appeal from September 2004 and July 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2011, the Board remanded this case so that the Veteran could be afforded a hearing.  The Veteran subsequently testified at a hearing conducted by the undersigned Acting Veterans Law Judge in August 2011.  A transcript of that hearing has been associated with the Veteran's VA claims file.

In a September 2012 decision, the Board denied the Veteran's claim.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in April 2013, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  

In an April 2013 Order, the Court vacated the Board's September 2012 decision and remanded the matter for readjudication in light of the Joint Motion.

In August 2014, the Veteran requested the AOJ reopen his previously denied claims of service connection for sleep apnea and sleep disturbances as secondary to the service-connected posttraumatic stress disorder (PTSD).  These issues have not yet been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required. 


REMAND

In the now-vacated September 2012 decision, the Board denied the Veteran's claim of entitlement to service connection for Crohn's disease.  While the Board noted that the Veteran had also raised the issue of entitlement to service connection for IBS, this issue was referred to the AOJ for appropriate action since Crohn's disease and IBS are different disease processes.

In the April 2013 Joint Motion, the parties noted that in characterizing the Veteran's claim for IBS as a separate issue, the Board did not consider the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

In addition, based on the Veteran's service in Southwest Asia, the parties agreed that the Board should consider the provisions of 38 C.F.R. § 3.317, which pertain to compensation for certain disabilities occurring in Persian Gulf War veterans. 

Based on the Joint Motion, the Veteran's claim has been recharacterized as noted on the title page and an additional VA examination is necessary to address the expanded claim.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from the Birmingham VA Medical Center for treatment concerning his claimed gastrointestinal disability from May 2014 to the present.  All efforts to obtain these VA records should be fully documented, and the VA facility must provide a negative response if records are not available.  

2.  Thereafter, schedule the Veteran for the appropriate VA examination to determine the nature and etiology of his claimed gastrointestinal disorder.  All necessary tests should be conducted.  The claims file must be made available to the VA examiner in conjunction with the examination.

The VA examiner is requested to identify any gastrointestinal disabilities.  If any gastrointestinal symptom cannot be attributed to a known clinical diagnosis, the VA examiner should describe pertinent objective findings related to such symptomatology and explain why it cannot be so attributed.

If a known clinical diagnosis is found to be responsible for the gastrointestinal symptomatology, the VA examiner should indicate whether the identified disability is at least as likely as not (50 percent probability or more) etiologically related to the Veteran's service. 

The VA examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), that any diagnosed gastrointestinal disability was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected GERD.

A complete rationale should accompany any opinion provided.  If an opinion cannot be provided without resorting to mere speculation, it should be so stated and an explanation should be provided as to why that is so.

The VA examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his attorney must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

